On October 29, 1919, Frank C. Wieser, a resident of the city of Detroit, filed a bill of complaint for divorce from the plaintiff herein. In it he alleged that she was a resident of Heidelberg, Germany. An affidavit of nonresidence was filed on the same day, and an order of publication made. On February 3, 1920, a letter in the nature of an answer to the bill of complaint was filed in said cause. It was prepared by some person at Heidelberg and written in the German language. A translation appears in the record. It contained a specific denial of the charges set forth in the bill, paragraph by paragraph. On May 9, 1921, an affidavit of nonappearance, orderpro confesso, and affidavit of regularity were filed. On June 30, 1921, a decree of divorce was granted to the husband. It recites, "on reading the bill of complaint and the answer of the defendant herein;" "the proofs having been taken in open court," and it awarded the *Page 58 
defendant one dollar and released the husband from all claims, including dower, which the wife might have against him. It was duly enrolled on July 20th of the same year.
On March 19, 1926, the wife filed a petition setting forth that at the time the decree was granted she was a resident of Germany; that it contained no provision for the support of herself or her minor child, and prayed for its amendment to so provide. This petition was referred to the "friend of the court," who reported on May 11, 1926, that the parties had arrived at a settlement wherein the husband was to pay the wife $1,500, and he recommended that the decree be modified accordingly. No action appears to have been taken thereon.
Several amended petitions were thereafter filed by different attorneys for the wife, in which the court was asked to vacate the decree and permit an answer to be filed by her. These petitions were all brought on for hearing before the defendant on September 23, 1927, and an order entered denying the relief sought. Mandamus is here sought to set it aside.
Counsel for the plaintiff herein, in their supplemental brief, say:
"Therefore, there seems to be only one issue in this case, that is, whether or not there was a default taken, which will depend upon whether the letter on file was or was not an answer to the bill of complaint."
The letter to the court contained all the requirements of an answer. In his return the defendant said that he was "able to read the German language" and found that the letter was an answer to the bill of complaint and so treated it. The recital in the decree also so states. In an affidavit made by *Page 59 
the plaintiff in support of one of her petitions she stated:
"Deponent further says that she made an answer to the plaintiff's bill of complaint which was written in the German language and sworn to by her before a notary public in Heidelberg, Germany; which answer has been transcribed from the German to the English language, copy of which is hereto attached; that the answer made by this deponent was a complete denial of the plaintiff's bill of complaint and denied the jurisdiction of this court and answered the plaintiff's bill of complaint paragraph by paragraph in accordance with the rules of this court."
While the husband might have had it stricken from the files because not written in the English language (3 Comp. Laws 1915, § 12260), we are impressed that the court was not without jurisdiction to treat it as an answer. He did so, and his action in declining to vacate the decree, for the reason that jurisdiction over the person of the wife had not been obtained, was warranted. The court expressed its willingness to consider a petition to amend the decree by providing a suitable financial settlement between the parties, and this may yet be had. The proceedings herein taken will be treated as without prejudice thereto.
The petition for mandamus should be dismissed, but without costs.
CLARK, J., concurred with SHARPE, J.